Exhibit 10.2

 

MESABA HOLDINGS, INC.

 

1996 DIRECTOR STOCK OPTION PLAN

 

(As Amended by Action of the Board of Directors on August 20, 1997.)

 

1.                                       Purpose of the Plan.  The purpose of
this 1996 Director Stock Option Plan, adopted by the Board on May 22, 1996,
subject to the approval of the Company’s shareholders at the next annual
meeting, is to attract the best available individuals to serve as Outside
Directors of the Company and to encourage their continued service on the Board.

 

The Company intends that the options granted hereunder shall not constitute
incentive stock options within the meaning of Section 422 of the Internal
Revenue Code of 1986.  The Plan is intended to comply with the requirements of
Rule 16b-3 under the Exchange Act.

 

2.                                       Definitions.  As used herein, the
following definitions shall apply:

 

(a)                                  “Board” shall mean the Board of Directors
of the Company.

 

(b)                                 “Common Stock” shall mean the Common Stock,
$.01 par value per share, of the Company.

 

(c)                                  “Company” shall mean Mesaba Holdings, Inc.,
a Minnesota corporation.

 

(d)                                 “Committee” shall mean a committee of the
Board appointed by the Board to administer the Plan.

 

(e)                                  “Director” shall mean a member of the
Board.

 

(f)                                    “Employee” shall mean any person,
including officers and Directors, employed by the Company or any Parent or
Subsidiary of the Company.  The payment of fees to a Director shall not be
sufficient in and of itself to constitute “employment” by the Company.

 

(g)                                 “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended.

 

(h)                                 “Option” shall mean a stock option granted
pursuant to the Plan.

 

(i)                                     “Optioned Stock” shall mean the Common
Stock subject to an Option.

 

(j)                                     “Optionee” shall mean an Outside
Director who receives an option.

 

(k)                                  “Outside Director” shall mean a Director
who is not an Employee.

 

(l)                                     “Parent” shall mean a “parent
corporation,” whether now or hereafter existing, as defined in Section 424(e) of
the Internal Revenue Code of 1986, as amended.

 

--------------------------------------------------------------------------------


 

(m)                               “Plan” shall mean this 1996 Director Stock
Option Plan.

 

(n)                                 “Share” shall mean a share of Common Stock,
as adjusted in accordance with Section 12 of the Plan.

 

(o)                                 “Subsidiary” shall mean a “subsidiary
corporation,” whether now or hereafter existing, as defined in Section 424(f) of
the Internal Revenue Code of 1986, as amended.

 

(p)                                 “Total Disability” shall mean the permanent
inability of a person, as a result of accident or sickness, to perform his or
her duties as a Director.

 

3.                                       Stock Subject to the Plan.  Subject to
the provisions of Section 12 of the Plan, the maximum aggregate number of shares
which may be optioned and sold under the Plan is 200,000 shares of Common
Stock.  The shares may be authorized, but unissued, or reacquired Common Stock.

 

If an Option expires or becomes unexercisable for any reason without having been
exercised in full, the unexercised Shares which were subject thereto shall,
unless the Plan has been terminated, become available for future grant under the
Plan. If Shares which were acquired upon exercise of an Option are subsequently
repurchased by the Company, such Shares shall not become available for future
grant under the Plan.

 

4.                                       Automatic Grant of Options.  All grants
of Options hereunder shall be automatic and non-discretionary and shall be made
strictly in accordance with the following provisions:

 

(a)                                  No person shall have any discretion to
select which Outside Directors shall be granted Options or to determine the
number of Shares to be covered by Options granted to Outside Directors.

 

(b)                                 Each Outside Director, including persons who
are Outside Directors on the date of adoption of the Plan, shall be
automatically granted an option to purchase 6,000 Shares (the “First Option”)
upon the later of (i) November 6, 1996 or (ii) the date on which such person
first becomes an Outside Director, whether through election by the shareholders
of the Company or appointment by the Board to fill a vacancy.

 

(c)                                  After the First Option has been granted to
an Outside Director, such Outside Director shall thereafter be automatically
granted an Option to purchase 6,000 shares on November 6 of the calendar year
after the year in which the First Option was granted and on each successive
November 6 thereafter to and including November 6, 2001 or until the earlier
termination of the Plan.  If November 6 falls on a weekend or holiday, the grant
date shall be the next business day.

 

(d)                                 The Chairman of the Board, if such person is
an Outside Director, shall be automatically granted an option to purchase 6,000
Shares (the “Chairman’s First Option”) upon the later of (i) November 6, 1997 or
(ii) the date on which such person first becomes Chairman of the Board.  Such
Option is in addition to the Options granted to the Chairman of the Board as an
Outside Director under Sections 4(b) and (c).

 

--------------------------------------------------------------------------------


 

(e)                                  After the Chairman’s First Option has been
granted to the Chairman of the Board, the Chairman of the Board shall thereafter
be automatically granted an Option to purchase 6,000 shares on November 6 of the
calendar year after the year in which the Chairman’s First Option was granted
and on each successive November 6 thereafter to and including November 6, 2001
or until the earlier termination of the Plan.  If November 6 falls on a weekend
or holiday, the grant date shall be the next business day.  Such Options are in
addition to the Options granted to the Chairman of the Board as an Outside
Director under Sections 4(b) and (c).

 

(f)                                    Notwithstanding the provisions of
Sections 4(b), (c), (d) and (e) hereof, in the event that a grant would cause
the number of Shares subject to outstanding Options under the Plan plus Shares
previously purchased upon exercise of Options issued under the Plan to exceed
200,000 Shares, then each such automatic grant shall be for that number of
Shares equal to the product of (i) 6,000 and (ii) the total number of Shares
remaining available for grant divided by the total number of Shares which were
to be subject to Options granted on the automatic grant date.  Any further
grants shall then be deferred until such time, if any, as additional Shares
become available for grant under the Plan through action of the shareholders to
increase the number of Shares which may be issued under the Plan or through
cancellation or expiration of Options previously granted hereunder.

 

5.                                       Option Terms and Conditions.  The terms
and conditions of an Option granted hereunder shall be as follows:

 

(a)                                  the term of each Option shall be six (6)
years, subject to Sections 12 and 13 hereof.

 

(b)                                 the Option shall become exercisable in full
beginning on the first anniversary of the grant of the Option.

 

(c)                                  the Option shall be exercisable only while
the Outside Director serves as a Director of the Company or, in the event of
death or Total Disability, pursuant to Section 10(c) hereof.

 

(d)                                 the exercise price per Share shall be 100%
of the fair market value per Share on the date of grant of the Option, as
determined in accordance with Section 9(a) hereof.

 

(e)                                  the effectiveness of any options granted
hereunder is conditioned upon shareholder approval of the Plan in accordance
with Rule 16b-3 under the Exchange Act.

 

6.                                       Administration of and Grants of Options
under the Plan.

 

(a)                                  Administration.  Except as otherwise
required herein, the Plan shall be administered by the Board or a Committee.

 

--------------------------------------------------------------------------------


 

(b)                                 Powers of the Board or Committee.  Subject
to the provisions and restrictions of the Plan, the Board or Committee shall
have the authority, in its discretion: (i) to determine, upon review of relevant
information and in accordance with Section 9(a) hereof, the fair market value of
the Common Stock; (ii) to interpret the Plan; (iii) to prescribe, amend and
rescind rules and regulations relating to the Plan; (iv) to authorize any person
to execute on behalf of the Company any instrument required to effectuate the
grant of an Option hereunder; and (v) to make all other determinations deemed
necessary or advisable for the administration of the Plan.

 

(c)                                  Effect of Board’s Decision.  All decisions,
determinations and interpretations of the Board or Committee shall be final and
binding on all Optionees and any other holders of any Options granted under the
Plan.

 

(d)                                 Suspension or Termination of Option.  If the
Board or Committee reasonably believes that an Optionee has committed an act of
misconduct, it may suspend the Optionee’s right to exercise any Option pending a
determination by the Board or Committee (excluding the Outside Director accused
of such misconduct).  If the Board or Committee (excluding the Outside Director
accused of such misconduct) determines that an Optionee has committed an act of
embezzlement, fraud, dishonesty, nonpayment of an obligation owed to the
Company, breach of fiduciary duty or deliberate disregard of the Company’s rules
resulting in loss, damage or injury to the Company, or if an Optionee makes an
unauthorized disclosure of any Company trade secret or confidential information,
engages in any conduct constituting unfair competition with respect to the
Company, or induces any party to breach a contract with the Company, neither the
Optionee nor the Optionee’s estate shall be entitled to exercise any Option
whatsoever.  In making such determination, the Board or Committee (excluding the
Outside Director accused of such misconduct) shall act fairly and shall give the
Optionee an opportunity to appear and present evidence on the Optionee’s behalf
at a hearing before the Board or Committee.

 

(e)                                  Date of Grant of Options.  The date of
grant of an Option shall, for all purposes, be the date determined in accordance
with Section 4 hereof, notwithstanding the fact that an Optionee may not have
entered into an option agreement with the Company on such date.  Notice of the
grant of an Option shall be given to the Optionee within a reasonable time after
the date of such grant.

 

7.                                       Eligibility.  Options may be granted
only to Outside Directors.  All options shall be automatically granted in
accordance with the terms set forth in Section 4 hereof.  The Plan shall not
confer upon any Optionee any right with respect to continuation of service as a
Director or nomination to serve as a Director, nor shall it interfere in any way
with any rights which a Director or the Company may have to terminate such
Director’s directorship at any time.

 

8.                                       Term of Plan.  The effective date of
this Plan is May 22, 1996, the date upon which it was adopted by the Board.  The
Plan shall continue in effect to and including November 6, 2001 unless
terminated sooner under Section 13 hereof.

 

9.                                       Fair Market Value and Form of
Consideration.

 

--------------------------------------------------------------------------------


 

(a)                                  Fair Market Value.  The fair market value
per share shall be determined as follows:

 

(i)  if the Common Stock is listed on a national securities exchange or admitted
to unlisted trading privileges on such exchange, the fair market value on any
given day shall be the closing sale price for the Common Stock on such day, as
reported in the Wall Street Journal or other newspaper of general circulation;

 

(ii)  if the Common Stock is not listed on a national securities exchange, the
fair market value on any given day shall be the closing sale price for the
Common Stock on the Nasdaq National Market on such day, as reported in the Wall
Street Journal or other newspaper of general circulation;

 

(iii)  if the Common Stock is not listed on a national securities exchange, is
not admitted to unlisted trading privileges on any  such exchange, and is not
included in the Nasdaq National Market, the fair market value on any given day
shall be the average of the closing representative bid and asked prices on such
day, as reported on the Nasdaq System, and if not reported on such system, then
as reported by the National Quotation Bureau, Inc. or such other publicly
available compilation of the bid and asked prices of the Common Stock in any
over-the-counter market on which the Common Stock is traded; or

 

(iv)  if there exists no public trading market for the Common Stock, the fair
market value on any given day shall be an amount determined by the Board or
Committee in such manner as it may reasonably determine in its discretion,
provided that such amount shall not be less than the book value per share as
reasonably determined by the Board or Committee as of the date of determination
nor less than the par value of the Stock.

 

(b)                                 Form of Consideration.  The consideration to
be paid for the Shares to be issued upon exercise of an Option shall consist
entirely of cash or such other form of consideration as the Board or Committee
may determine, in its sole discretion, to be appropriate for payment, including
but not limited to other shares of Common Stock having a fair market value on
the date of surrender equal to the aggregate exercise price of the Shares as to
which the Option is exercised, or any combination of such methods of payment.

 

10.                                 Exercise of Option.

 

(a)                                  Procedure for Exercise; Rights as a
Shareholder.  Any Option granted hereunder shall be exercisable at such times as
are set forth in Section 5 hereof.  An Option may not be exercised for a
fraction of a Share.

 

An Option shall be deemed to be exercised when written notice of such exercise
has been given to the Company in accordance with the terms of the Option by the
person entitled to exercise the Option and full payment for the Shares with
respect to which the Option is exercised has been received by the Company.  Full
payment may consist of any consideration and method of payment allowable under
Section 9(b) hereof.  Until the

 

--------------------------------------------------------------------------------


 

issuance (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company) of the stock certificate
evidencing such Shares, no right to vote or receive dividends or any other
rights as a shareholder shall exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option.  A share certificate for the number
of Shares so acquired shall be issued to the Optionee as soon as practicable
after exercise of the Option. No adjustment will be made for a dividend or other
right for which the record date is prior to the date the stock certificate is
issued, except as provided in Section 12 hereof.

 

Exercise of an Option in any manner shall result in a decrease in the number of
Shares which thereafter may be available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option was
exercised.

 

(b)                                 Termination of Status as a Director.  If an
Optionee ceases to serve as a Director for any reason other than death or Total
Disability, all rights to exercise his or her Option shall terminate at the date
of such termination of service as a Director, unless such termination is waived
by the Board or Committee in its sole discretion.

 

(c)                                  Death or Total Disability of Optionee.

 

(i)                                     If an Optionee dies while serving as a
Director or within three months after termination of his or her service as a
Director because of his or her Total Disability, his or her Option may be
exercised, to the extent that the Optionee shall have been entitled to do so on
the date of his or her death or such termination, by the person or persons to
whom the Optionee’s right under the Option pass by will or applicable law, or if
no such person has such right, by his or her executors or administrators, at any
time or from time to time, but not later than the expiration of the Option or
two years after the Optionee’s death, whichever date is earlier.

 

(ii)                                  If an Optionee’s service as a Director
terminates because of his or her Total Disability and the Optionee has not died
within three months following the date of such termination, the Optionee may
exercise his or her Option to the extent that he or she shall have been entitled
to do so at the date of such termination, at any time or from time to time, but
not later than the expiration of the Option or one year after termination of
service as a Director whichever date is earlier.

 

11.                                 Non-Transferability of Options.  The Option
may not be sold, pledged, assigned, hypothecated, transferred, or disposed of in
any manner other than by will or by the laws of descent or distribution and may
be exercised, during the lifetime of the Optionee, only by the Optionee.

 

12.                                 Adjustments Upon Changes in Capitalization
or Merger.  The number of shares of Common Stock covered by each outstanding
Option, the number of shares to be granted pursuant to automatic grants, and the
number of shares of Common Stock which have been authorized for issuance under
the Plan but as to which Options have not yet been granted or which have been

 

--------------------------------------------------------------------------------


 

returned to the Plan upon cancellation or expiration of an Option, as well as
the price per share of Common Stock covered by each such outstanding Option,
shall be proportionately adjusted for any increase or decrease in the number of
issued and outstanding shares of Common Stock resulting from a stock split,
reverse stock split, stock dividend, combination or reclassification of the
Common Stock, or any other increase or decrease in the number of issued shares
of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive.  Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, or options or rights to purchase
shares of stock of any class shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of shares of Common Stock
subject to an Option.

 

In the event of the proposed dissolution or liquidation of the Company, each
Option will terminate immediately prior to the consummation of such proposed
action, unless otherwise provided by the Board.  The Board may, in the exercise
of its sole discretion in such instances, declare that any Option shall
terminate as of a date fixed by the Board and give each Optionee the right to
exercise his or her Option as to all or any part of the Optioned Stock,
including Shares as to which the Option would not otherwise be exercisable.  In
the event of a proposed sale of all or substantially all of the assets of the
Company, or the merger of the Company with or into another corporation, the
Option shall be assumed or an equivalent option shall be substituted by such
successor corporation or a parent or subsidiary of such successor corporation,
unless the Board determines, in the exercise of its sole discretion and in lieu
of such assumption or substitution, that the Optionee shall have the right to
exercise the Option as to all of the Optioned Stock, including Shares as to
which the Option would not otherwise be exercisable. If the Board makes an
Option fully exercisable in lieu of assumption or substitution in the event of a
merger or sale of assets, the Board shall notify the Optionee that the Option
shall be fully exercisable for a period of ten (10) days from the date of such
notice, and the Option will terminate upon the expiration of such period.

 

13.                                 Amendment, Termination and Approval of the
Plan.  The Board may at any time amend or terminate the Plan, except that the
Board shall not amend the Plan more than once every six (6) months with respect
to the provisions of the Plan relating to the amount, price, and timing of
Option grants, other than to comply with changes in the Internal Revenue Code of
1986, the Employee Retirement Income Security Act of 1974, as amended, or the
regulations thereunder.  No Option may be granted after the Plan is terminated. 
The foregoing provisions of this Section notwithstanding, no amendment or
termination shall, without the consent of the holder of an Option, alter or
impair any rights or obligations under any Option theretofore granted under the
Plan except as is permitted pursuant to Section 12 of the Plan.

 

If any amendment to the Plan requires approval by the shareholders of the
Company for continued applicability of Rule 16b-3 under the Exchange Act, or for
initial or continued listing of the Common Stock or other securities of the
Company upon Nasdaq or any stock exchange, then such amendment shall be approved
by the holders of a majority of the Company’s outstanding capital stock entitled
to vote.

 

--------------------------------------------------------------------------------


 

14.                                 Conditions Upon Issuance of Shares.  Shares
shall not be issued pursuant to the exercise of an Option unless the exercise of
such Option and the issuance and delivery of such Shares pursuant thereto shall
comply with all relevant provisions of law, including, without limitation, the
Securities Act of 1933, as amended, the Exchange Act, the rules and regulations
promulgated thereunder, state securities laws, and the requirements of the NASD
or any stock exchange upon which the Shares may then be listed, and shall be
further subject to the approval of counsel for the Company with respect to such
compliance.

 

As a condition to the exercise of an Option, the Company may require the person
exercising such Option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares, if, in the opinion of counsel for
the Company, such a representation is required by any relevant provisions of
law.  Such Shares may also be issued with appropriate legends on stock
certificates representing such Shares, and the Company may place stop transfer
orders with respect to such Shares.

 

Inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.

 

15.                                 Reservation of Shares.  The Company, during
the term of this Plan, will at all times reserve and keep available such number
of Shares as shall be sufficient to satisfy the requirements of the Plan.

 

16.                                 Option Agreement.  Options shall be
evidenced by written option agreements in substantially the form attached hereto
or in such other form as the Board or Committee shall approve.

 

17.                                 Information to Optionees.  The Company shall
provide to each Optionee, during the period for which such Optionee has one or
more Options outstanding, copies of all annual reports and other information
which are provided to all shareholders of the Company.

 

--------------------------------------------------------------------------------